                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

JEFF NICHOLSON, et al.,                                 )
           Plaintiffs,                                  )
                                                        )
        v.                                              )   CAUSE NO.: 2:18-CV-257-JVB-JEM
                                                        )
CITY OF GARY, INDIANA, et al.,                          )
           Defendants.                                  )

                                         OPINION AND ORDER

        This matter is before the Court sua sponte on the issue of standing.

        Plaintiffs initiated this case by filing a complaint in Lake County Circuit Court on

December 5, 2017, alleging an action under Indiana Code 5-2-18.2-5 to compel Defendants to

comply with Indiana’s sanctuary city preemption law. Plaintiffs allege statutory standing and

standing due to Indiana’ public standing doctrine to bring the action to compel. Plaintiffs do not

allege Article III standing.

        The State of Indiana filed a motion to intervene “for the purpose of defending the

constitutionality of Indiana Code chapter 5-2-18.2 (‘Ind. Chapter 18.2’).” (Notice Removal Exs.

20-40, p.17, ECF No. 1-5). The motion to intervene was granted in Lake County Superior Court 1

on April 30, 2018.

        In the Notice of Removal, filed on July 6, 2018, Defendants argue that, though Plaintiffs

do not have standing to bring their claims in federal court, the State as an intervenor has Article

III standing to bring Plaintiff’s claims, and, therefore, the case became removable upon the

granting of the State’s motion to intervene.




1
 The state court case was transferred from Lake County Circuit Court to Lake County Superior Court on January 23,
2018.
         A state court civil action “of which the district courts of the United States have original

jurisdiction[ ] may be removed by . . . the defendants[ ] to the district court of the United States.”

28 U.S.C. § 1441(a). Because federal courts are courts of limited jurisdiction, the removal statute

is to be narrowly construed, with all doubts resolved against permitting removal. Ctr. for Wildlife

Ethics, Inc. v. Clark, 325 F. Supp. 3d 911, 914 (N.D. Ind. 2018).

         Because Defendants removed this matter from state court to federal court, they bear the

burden of showing that federal jurisdiction exists over this litigation. Walker v. Trailer Transit,

Inc., 727 F.3d 819, 824-25 (7th Cir. 2013). Thus, Defendants must “establish that all elements of

jurisdiction—including Article III standing—existed at the time of removal.” Collier v. SP Plus

Corp., 889 F.3d 894, 896 (7th Cir. 2018) (citations omitted).

         Defendants assert that the State entering this case as an intervenor made this litigation

removable. Plaintiffs appear to at agree that the State’s intervention bestowed Article III standing

on this case. However, “intervention by a party with a federal cause of action generally cannot

serve as a basis for removal.” Hill ex rel. Pleasant Green Enters. Inc. v. Maton, 944 F. Supp. 695,

697 (N.D. Ill. 1996); 2 accord McKinney Econ. Dev. Corp. v. McKinney Shores Props. Inc., No.

4:09cv284, 2010 WL 3855553, at *2 (E.D. Tex. Aug. 27, 2010) (“As a general rule, claims

introduced into an action by counterclaims, cross-claim, third-party claim, intervention or

garnishment do not afford a basis for removal.” (citing Brixley v. Union Oil Co., 275 F. Supp. 290

(W.D. Ark. 1967))); U.S. Cavalry Store, Inc. v. Acton, No. 05-422-C, 2005 WL 8175150, at *2

(W.D. Ky. Sept. 14, 2005) (“[R]emoval jurisdiction does not exist over claims raised in a

counterclaim or intervening complaint.”); California v. Glendale Fed. Sav. & Loan Ass’n., 475 F.


2
  The Hill court found an exception to this rule to be present because the intervenor filed its own complaint “raising
issues completely unrelated” to the claims in the plaintiff’s complaint. Hill, 944 F. Supp. at 698. The court decided
that treating the plaintiff’s complaint and the intervenor’s complaint as two independent cases was appropriate. Id.
Here, the State has filed no pleading, and the State’s basis for intervention is not unrelated to Plaintiff’s claims.

                                                          2
Supp. 728, 733 (C.D. Cal. 1979) (“The rules of intervention and joinder of parties are not designed

to permit removal of otherwise non-removable actions.”).

       Here, the State of Indiana has filed no pleading of its own. The State refers to itself as an

“intervenor,” as did the state court below. The parties’ position that the State of Indiana’s

intervention can bestow Article III standing on this litigation such that the case became removable

requires further support.

                                         CONCLUSION

       Based on the foregoing, the Court hereby ORDERS that any plaintiff, defendant, or

intervenor wishing to file a supplemental statement on the issue of standing may do so on or before

April 30, 2020. The Court does not anticipate the filing of response briefs.

       SO ORDERED on April 14, 2020.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                 3
